DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

1. (Currently Amended) A computer-implemented method for providing a binary classifier, the method being executed by one or more processors and comprising:
receiving a biased dataset, the biased dataset 
performing data engineering on at least a portion of the biased dataset to provide a revised dataset;
providing a trained deep autoencoder (DAE) by training a DAE using only records assigned to the majority class from the revised dataset, the trained DAE comprising  the binary classifier that classifies records into one of the majority class and a minority class;
validating the trained DAE using validation data that is based on at least a portion of the biased dataset; and
providing the trained DAE for production use within a production system.
4. (Currently Amended) The method of claim 1, wherein the data engineering comprises one of reducing a dimensionality of records and expanding a dimensionality of records in the at least a portion of the biased dataset.
5. (Currently Amended) The method of claim 1, wherein the data engineering comprises scaling feature values of records in the at least a portion of the biased dataset.

6. (Currently Amended) The method of claim 1, wherein the production use of the trained DAE comprises:
providing a record as input to the trained DAE;
receiving at least one value as output from the trained DAE, the at least one value being generated based on processing of the record through the trained DAE and representing an error in recreation of the record by the trained DAE; and
assigning the record to one of the majority class and the minority class based on the at least one value.

8. (Currently Amended) A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for providing a binary classifier, the operations comprising:
receiving a biased dataset, the biased dataset 
performing data engineering on at least a portion of the biased dataset to provide a revised dataset;
providing a trained deep autoencoder (DAE) by training a DAE using only records assigned to the majority class from the revised dataset, the trained DAE comprising  the binary classifier that classifies records into one of the majority class and a minority class;
validating the trained DAE using validation data that is based on at least a portion of the biased dataset; and
providing the trained DAE for production use within a production system.

11. (Currently Amended) The computer-readable storage medium of claim 8, wherein the data engineering comprises one of reducing a dimensionality of records and expanding a dimensionality of records in the at least a portion of the biased dataset.

12. (Currently Amended) The computer-readable storage medium of claim 8, wherein the data engineering comprises scaling feature values of records in the at least a portion of the biased dataset.13. (Currently Amended) The computer-readable storage medium of claim 8, wherein the production use of the trained DAE comprises:
providing a record as input to the trained DAE;
receiving at least one value as output from the trained DAE, the at least one value being generated based on processing of the record through the trained DAE and representing an error in recreation of the record by the trained DAE; and
assigning the record to one of the majority class and the minority class based on the at least one value.

15. (Currently Amended) A system, comprising:
a computing device; and
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for providing a binary classifier, the operations comprising:
receiving a biased dataset, the biased dataset 
performing data engineering on at least a portion of the biased dataset to provide a revised dataset;
providing a trained deep autoencoder (DAE) by training a DAE using only records assigned to the majority class from the revised dataset, the trained DAE comprising  the binary classifier that classifies records into one of the majority class and a minority class;
validating the trained DAE using validation data that is based on at least a portion of the biased dataset; and
providing the trained DAE for production use within a production system.

18. (Currently Amended) The system of claim 15, wherein the data engineering comprises one of reducing a dimensionality of records and expanding a dimensionality of records in the at least a portion of the biased dataset.19. (Currently Amended) The system of claim 15, wherein the data engineering comprises scaling feature values of records in the at least a portion of the biased dataset.20. (Currently Amended) The system of claim 15, wherein the production use of the trained DAE comprises:
providing a record as input to the trained DAE;
receiving at least one value as output from the trained DAE, the at least one value being generated based on processing of the record through the trained DAE and representing an error in recreation of the record by the trained DAE; and
assigning the record to one of the majority class and the minority class based on the at least one value.

Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The closest prior art Bhattacharya et al. (US #2017/0270429) in view of Clinchant et al. (US PGPUB #2017/0161633) further in view of Khalil et al. (US # 2019/0050465), Cataltepe (US # 2019/0279102), and Montoro et al. (US # 2017/0193335) fails to teach a computer-implemented method for providing a binary classifier, the method being executed by one or more processors and comprising:
receiving a biased dataset, the biased data set comprising a plurality of records, each record being assigned to a class of a plurality of classes, one class comprising a majority class;
performing data engineering on at least a portion of the biased dataset to provide a revised dataset;
providing a trained deep autoencoder (DAE) by training a DAE using only records assigned to the majority class from the revised dataset, the trained DAE comprising a binary classifier that classifies records into one of the majority class and a minority class;
validating the trained DAE using validation data that is based on at least a portion of the biased dataset; and
providing the trained DAE for production use within a production system.

These limitations, in combination with the remaining limitations of independent Claims 1, 8, and 15 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651